Citation Nr: 0104868	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  98-16 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for degenerative changes of 
the thoracic spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran had verified active service from November 1988 to 
May 1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 RO decision 
which denied service connection for degenerative changes of 
the thoracic spine.  A personal hearing before a traveling 
member of the Board (i.e., Travel Board hearing) was held in 
November 2000.  

The Board notes that in November 2000, the veteran filed a 
notice of disagreement with the RO's April 2000 rating 
decision that denied entitlement to an increased rating for 
service-connected lumbosacral strain.  Records located in a 
temporary file associated with the veteran's claims file 
indicate that a statement of the case addressing this issue 
was issued in December 2000.  Thus, remand of this issue will 
not be required by Manlicon v. West, 12 Vet. App. 238 (1999).  
This issue is not currently before the Board for review.  
Eventual appellate review of this issue by the Board will 
depend on whether the veteran perfects an appeal by filing a 
substantive appeal.  38 U.S.C.A. § 7105 (West 1991).  


FINDING OF FACT

A claimed thoracic spine disability, including degenerative 
changes, was not shown in service or manifest to a 
compensable degree within the year after service; the 
condition began after service and was not caused by any 
incident of service.  


CONCLUSION OF LAW

A thoracic spine disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Although the veteran was treated on several occasions for 
complaints of low back pain, a review of his service medical 
records is negative for treatment or diagnosis of a thoracic 
spine disability.  On separation examination in May 1992, his 
spine was listed as clinically normal.  The veteran gave no 
history of complaints regarding his thoracic spine on the 
accompanying medical history report.  

On VA examination in June 1992, the veteran primarily gave 
complaints related to his lumbar spine.  He also complained 
of mid-thoracic "cramping pain".  The diagnosis included an 
impression of intermittent mid-thoracic pain.  X-ray studies 
of the thoracic spine were negative.  

Private chiropractic records dated in July 1996 reflect that 
the veteran reported sharp pain in the thoracic spine.  He 
received chiropractic treatment for his symptoms.  X-ray 
studies were interpreted as being consistent with 
degenerative osteoarthritis of the thoracic spine.  

In a May 1997 decision, the RO granted service connection for 
lumbosacral strain with a 10 percent evaluation.  

The veteran underwent a VA examination in March 2000 
regarding his service-connected lumbosacral spine condition.  
No clinical findings regarding the thoracic spine were noted.  

In an April 2000 decision, the RO continued the 10 percent 
evaluation for the veteran's service-connected lumbosacral 
strain.  

During the November 2000 Travel Board hearing, the veteran 
testified that he injured his back in 1990 while moving an 
engine during his service in Germany.  He stated that he was 
given Motrin by medics but no specific diagnosis was offered.  
The veteran related that he had constant pain in his back and 
stiffness in the morning.  He indicated that he was forced to 
leave two jobs due to his back condition.  Upon further 
questioning, the veteran related that his disability involved 
only the lower back, not the thoracic spine.  He noted that 
he had some stress-related pain between his shoulder blades 
for which he received treatment from a chiropractor.  The 
veteran noted his intention to appeal the 10 percent 
evaluation for his service-connected low back disability.  


II.  Analysis

The veteran claims service connection for a thoracic spine 
condition which he asserts began during active duty.  The RO 
has properly developed the evidence, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree 
within the year after active service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service medical records from his 1985-1992 period of active 
duty are negative for treatment or diagnosis of a thoracic 
spine condition.  On VA examination conducted approximately 
one month after his discharge from service, the veteran 
offered some complaints relative to his mid-back region; 
however, there were no clinical findings regarding his 
thoracic spine and X-ray studies showed no degenerative 
changes.  The evidence does not show degenerative arthritis 
of the thoracic spine to a compensable degree within the year 
after service, as required to raise a presumption of service 
incurrence.  

The first post-service medical record reflecting degenerative 
changes of the thoracic spine is dated in July 1996, several 
years after his service discharge.  The Board notes that the 
veteran has presented minimal evidence related to the 
thoracic spine and in fact, the majority of the evidence of 
record relates to the low back.  Findings relative to the 
thoracic spine were first shown a number of years after 
service, and there is no medical evidence to link such 
findings to active service.  The weight of the evidence shows 
that the claimed thoracic spine condition began after service 
and was not caused by any incident of service.  In any event, 
the veteran essentially denied any significant thoracic spine 
complaints during the 2000 Travel Board hearing and testified 
primarily regarding his low back.  He stated that he was in 
fact requesting an increased rating for his service-connected 
lumbosacral strain.  

The preponderance of the evidence is against the claim for 
service connection for a thoracic spine disability.  Thus, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for a thoracic spine disability is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

